Merrell, J.
(dissenting). I must dissent from the impending reversal of the judgment of conviction of the defendant Buceóla. In my opinion, the jury were fully justified in finding the defendant guilty of the crime charged.
Shortly after midnight of October 8, 1932, the business establishment of Gristede Bros., Inc., at 438 East One Hundred and Fourth street, New York city, was held up by a band of armed robbers, who, at the point of a gun, compelled the business manager of the establishment to open its safe, and $702 were taken therefrom by the robbers, who, after locking the manager and several other employees in a room, departed with their loot. Some weeks later the defendant was identified by the business manager of Gristede Bros., Inc., and another employee as the ringleader of the hold-up, and his indictment and trial, resulting in his conviction, followed. The defendant denied any participation in the robbery. The jury were left to decide between the testimony of the two witnesses for the People, who positively identified the defendant as the ringleader of the bandits, and that of the defendant, who asserted his innocence. A perusal of the evidence given, it seems to me, leaves no reasonable doubt as to the defendant’s guilt. The jury were fully justified, under the evidence, in finding the defendant *362guilty. It was for the jury to decide that question. This court, not having had the opportunity of seeing the witnesses or hearing their testimony, may not properly override the determination of the triers of the fact. The defendant was positively identified as the leader of the robbery by two employees of Gristede Bros., Inc. Both of these identifying witnesses were employees of the business of long standing, and were apparently men of candor and intelligence. For many years the witness Breden had been the business rhanager of the concern. He first identified the defendant from a photograph and, later, pointed out the defendant in a line-up at police headquarters. The question at once arises: What possible motive could these trusted employees have in accusing the defendant? What malice could either of them have had against the defendant? Neither had any previous acquaintance with him, and yet the court is criticized for suggesting such inquiries to the jury. The court is also criticized for saying to the jury that they should consider the intelligence of the People’s witnesses and the manner in which they testified, and as to any motives they might have in accusing the defendant, and the court is criticized for saying nothing likely to impress the jury favorably to the defendant. In answer to such criticisms, it is always proper for a court, in aid of a jury’s determination of facts, to call their attention to anything that may aid them in arriving at a just conclusion. In this case the jury had listened to the apparently candid and straightforward testimony of the manager, Breden, and his fellow-employee and their positive identification of the defendant as the ringleader of the robbers. As against that, the jury listened to the testimony of the defendant denying participation in the robbery. In view of the criminal record of the defendant and the testimony which he gave at the trial, interspersed with some profanity while on the witness stand, the court may well have hesitated to refer to the defendant’s testimony and demeanor upon the witness stand. It is quite likely that the jury did compare the testimony of the trusted employees of the robbed establishment with that given by the defendant. I think the charge of the court was eminently fair and impartial, and that the court is not open to criticism for anything said in submitting the case to the jury. This robbery was no different from thousands of others occurring almost hourly in the great city of -New York, and if criminals who are positively identified are to escape punishment merely because they deny their guilt, there is little use in attempting to prevent crimes of violence.
At the time of the robbery there was a considerable number of other employees of Gristede Bros., Inc., present. None of *363these employees, save the two mentioned, was sworn on behalf of the People, but it appeared from the evidence of a detective, who was sworn, that, with the exception of the two identifying witnesses, the others present were unable to identify the defendant. Neither of these other witnesses was produced at the trial, and, at the close of the trial, counsel for the defendant asked for an adjournment of the trial so that he might procure the attendance of said absent witnesses. This application was denied by the court upon the ground that it already appeared in the testimony that neither of said witnesses could identify the defendant. It further appeared that the father of a codefendant had visited the robbed establishment and had conferred with the business manager, Breden, in relation to his son’s guilt. The father knew that the several witnesses were present, and, had the defendant really desired their attendance, they could have been subpoenaed in his behalf. The refusal of the court to prolong the trial was seized upon as a pretext for obtaining a reversal of the judgment of conviction. I think such pretext is of no substance whatever, and is simply being used for the purpose of thwarting justice. In my opinion, this court should not look with favor upon such an unsubstantial pretext to give the defendant another chance to escape punishment for the crime which he committed. If criminals are to be permitted to seize upon such unsubstantial pretexts for granting them a chance of escape from their just deserts, criminal trials are of little use in combating the existing crime wave.
The judgment of conviction should be affirmed.
Finch, P. J., concurs.
Judgment reversed and a new trial ordered.